DETAILED ACTION
Election/Restrictions

Restriction to one of the following inventions was required under 35 U.S.C. 121:

I.	Claims 1-8 are drawn to a system for comparing at least one of the one or more aggregated risk measures to a lower risk threshold and an upper risk threshold; and based upon the comparison, generating one or both of a risk score or a risk tolerance status for the organizational entity or risk category, classified in CPC class G06Q, subclass 10/0635.
II.	 Claims 9-13 are drawn to a method for assessing organizational risk and generating and displaying a report based upon the profile hierarchy or risk hierarchy, classified in CPC class G06Q, subclass 40/125.
III.	Claims 14-19 are drawn to a dashboard interface for display on a processor-based system, classified in CPC class G06Q, subclass 10/067.

The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has a separate utility such as generating one or both of a risk score or a risk tolerance status for the organizational entity or risk category. Subcombination II has a receiving as inputs a lower risk threshold and an upper risk threshold for one or more of an organizational entity or a risk category at a first level of a hierarchy; calculating one or more aggregated risk measures for the organizational entity or the risk category, wherein the one or more aggregated risk measures are derived from risk measures associated with a plurality of entities or categories at lower levels of the hierarchy; comparing at least one of the one or more aggregated risk measures to the lower risk threshold and the upper risk threshold; and based upon the comparison, generating one or both of a risk score or a risk tolerance status for the organizational entity or risk category, whereas subcombination II does not. Subcombination II recites the steps of automatically calculating aggregated risk measures for each of one or more profiles of a profile hierarchy or one or more risk categories of a risk hierarchy; generating and displaying a report based upon the profile hierarchy or risk hierarchy, wherein each profile of the profile hierarchy or risk category of the risk hierarchy is listed with the respective aggregated risk measures for that profile or risk category, whereas subcombination I does not. Subcombination I entails details regarding receiving as inputs a lower risk threshold and an upper risk threshold for one or more of an organizational entity or a risk category at a first level of a hierarchy, calculating one or more aggregated risk measures for the organizational entity or the risk category, comparing at least one of the one or more aggregated risk measures to the lower risk threshold and the upper risk threshold, and based upon the comparison, generating one or both of a risk score or a risk tolerance status for the organizational entity or risk category, where subcombination II entails details regarding generating and displaying a report based upon the profile hierarchy or risk hierarchy, which shows how subcombination I is a different embodiment that subcombination II, but are usable together. See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant receiving as inputs a lower risk threshold and an upper risk threshold for one or more of an organizational entity or a risk category at a first level of a hierarchy; calculating one or more aggregated risk measures for the organizational entity or the risk category, wherein the one or more aggregated risk measures are derived from risk measures associated with a plurality of entities or categories at lower levels of the hierarchy; comparing at least one of the one or more aggregated risk measures to the lower risk threshold and the upper risk threshold; and based upon the comparison, generating one or both of a risk score or a risk tolerance status for the organizational entity or risk category, whereas subcombination III does not. Subcombination III recites a dashboard interface for display on a processor-based system, the dashboard interface comprising: one or more widget counters indicating a number of entities that have acceptable or unacceptable risk characteristics at a given time, whereas subcombination I does not. Subcombination I entails details regarding receiving as inputs a lower risk threshold and an upper risk threshold for one or more of an organizational entity or a risk category at a first level of a hierarchy, calculating one or more aggregated risk measures for the organizational entity or the risk category, comparing at least one of the one or more aggregated risk measures to the lower risk threshold and the upper risk threshold, and based upon the comparison, generating one or both of a risk score or a risk tolerance status for the organizational entity or risk category, where subcombination III entails details regarding one or more widget counters indicating a number of entities that have acceptable or unacceptable risk characteristics at a given time, which shows how subcombination I is a different embodiment that subcombination III, but are usable together. See MPEP § 806.05(d).
automatically calculating aggregated risk measures for each of one or more profiles of a profile hierarchy or one or more risk categories of a risk hierarchy; generating and displaying a report based upon the profile hierarchy or risk hierarchy, wherein each profile of the profile hierarchy or risk category of the risk hierarchy is listed with the respective aggregated risk measures for that profile or risk category, whereas subcombination III does not. Subcombination III recites a dashboard interface for display on a processor-based system, the dashboard interface comprising: one or more widget counters indicating a number of entities that have acceptable or unacceptable risk characteristics at a given time, whereas subcombination II does not. Subcombination II entails details regarding generating and displaying a report based upon the profile hierarchy or risk hierarchy, where subcombination III entails details regarding one or more widget counters indicating a number of entities that have acceptable or unacceptable risk characteristics at a given time, which shows how subcombination II is a different embodiment that subcombination III, but are usable together. See MPEP § 806.05(d).

The specification describes various embodiments of different systems. For example, paragraph 0005 describes “A summary of certain embodiments disclosed herein is set forth below. It should be understood that these aspects are presented merely to provide the reader with a brief summary of these certain embodiments and that these aspects are not intended to limit the scope of this disclosure. Indeed, this disclosure may encompass a variety of aspects that 
Paragraph 0040 describes “An example of one report that may be generated and viewed is provided in FIG. 8.  In this example, a user may view and select from a listing of profiles, which may be displayed according to the associated profile hierarchy. For each profile, rollup risk measures (e.g., sum of calculated ALE, average calculated ALE, maximum calculated ALE, minimum calculated ALE, and so forth) are displayed.  In this manner, a reviewer may navigate 
Paragraph 0047 describes “By way of example, FIG. 9 depicts a profile tolerance status dashboard in which widgets 544 display a count of current profiles having tolerance statuses that are unacceptable, acceptable, or need attention. In addition, a graphic 548 is a chart broken down by profile that illustrates this information graphically.  A listing 552 lists unacceptable profiles for further review.” This implementation reflects the limitations of a different subcombination (i.e. subcombination III). The specification discloses several embodiments describing different processes. The appearances of the phrases "in accordance with one embodiment,” “in another embodiment,” “one or more specific embodiments” in various places in the specification are not necessarily all referring to the same embodiment. See MPEP § 806.05(d). As described above, each of the subcombinations has a different utility. 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

As indicated above, there would be a serious search and/or examination burden because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). In the instant case, examination of each of the inventions may necessitate searching different subclasses and/or employing different search queries based at least on one or more distinct features of each invention as follows:
Invention I includes at least the following distinct feature(s): receiving as inputs a lower risk threshold and an upper risk threshold for one or more of an organizational entity or a risk category at a first level of a hierarchy; calculating one or more aggregated risk measures for the organizational entity or the risk category, wherein the one or more aggregated risk measures are derived from risk measures associated with a plurality of entities or categories at lower levels of the hierarchy; comparing at least one of the one or more aggregated risk measures to the lower risk threshold and the upper risk threshold; and based upon the comparison, generating one or both of a risk score or a risk tolerance status for the organizational entity or risk category.
Invention II includes at least the following distinct feature(s): automatically calculating aggregated risk measures for each of one or more profiles of a profile hierarchy or one or more risk categories of a risk hierarchy; generating and displaying a report based upon the profile hierarchy or risk hierarchy, wherein each profile of the profile hierarchy or risk category of the risk hierarchy is listed with the respective aggregated risk measures for that profile or risk category
Invention III includes at least the following distinct feature(s): a dashboard interface for display on a processor-based system, the dashboard interface comprising: one or more widget counters indicating a number of entities that have acceptable or unacceptable risk characteristics at a given time.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.



It is also noted that as per MPEP § 821.03, [c]laims added by amendment following action by the examiner, MPEP § 818.01, MPEP § 818.02(a), to an invention other than previously claimed, should be treated as indicated by 37 CFR 1.145. As per 37 CFR 1.145, [i]f, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in 37 CFR 1.143 and 1.144.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683